Order entered March 5, 2021




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-21-00069-CR

             EX PARTE BENJAMIN BLAIR BROWN, Appellant

          Original Proceeding from the Criminal District Court No. 6
                            Dallas County, Texas
                     Trial Court Cause No. F20-37096-X

                                     ORDER
                   Before Justices Schenck, Nowell, and Garcia

      Based on the Court’s opinion of this date, we DISMISS this original

proceeding for want of jurisdiction.


                                            /s/   DAVID J. SCHENCK
                                                  JUSTICE